SUPPLEMENTAL MEMORANDUM **
In a prior disposition filed on June 19, 2007, we resolved all the issues in this appeal except the question of whether the district court gave improper consideration *421to the Sentencing Guidelines. See generally United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We reserved resolution of this issue pending the Supreme Court’s decision in Rita v. United States, — U.S. —, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007). In light of the Court’s recent decision in Rita we affirm Martinez-Avina’s sentence.
In imposing sentence, the district judge expressed her recognition that the Sentencing Guidelines are advisory following Booker. She also gave consideration to all of Defendant’s reasons for being sentenced outside the Guidelines sentencing range before determining that a sentence at the bottom of the advisory Guidelines sentencing range was the proper sentence to impose. The district judge’s statement of her reasons was sufficient and did not violate any applicable statute or case law. See Rita, 127 S.Ct. at 2468-69. Defendant does not raise any other ground for holding that the sentence imposed was unreasonable. Defendant’s sentence is affirmed.
STAY OF MANDATE VACATED, SENTENCE AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.